Execution Version


AMENDED AND RESTATED


WARRANT SUBSCRIPTION AGREEMENT


AMENDED AND RESTATED WARRANT SUBSCRIPTION AGREEMENT (this “Agreement”) is made
as of this 19th day of May, 2010 by and among 57th Street General Acquisition
Corp., a Delaware corporation (the “Company”), having its principal place of
business at 590 Madison Avenue, 35th Floor, New York, New York 10022, 57th
Street GAC Holdings LLC (“Sponsor”), having its principal place of business at
590 Madison Avenue, 35th Floor, New York, New York 10022 and each of the
underwriters (“Underwriters”) of the Company’s IPO (as defined below) for which
Morgan Joseph & Co. Inc. (“MJ”) is acting as representative of the underwriters
(together with the “Sponsor” the “Subscribers” and each a “Subscriber”).


WHEREAS, the Company and the Sponsor entered into a Subscription Agreement (the
“Original Subscription Agreement”) on October 30, 2009, pursuant to which
Sponsor agreed to purchase warrants of the Company;


WHEREAS, the parties intend this Agreement to modify, amend and supercede the
Original Subscription Agreement;
 
WHEREAS, the Company desires to sell on a private placement basis (the
“Offering”) an aggregate of 3,700,000 warrants (the “Warrants”) of the Company
for a purchase price of $0.50 per Warrant.  Each Warrant is exercisable to
purchase one share of Common Stock at an exercise price of $11.50 per share
during the period commencing on the later of: (i) one year from the date of the
prospectus relating to the Company’s IPO (as defined below) and (ii) 30 days
following the consummation of a Business Transaction (as defined in Section 5
below) and expiring on the fifth anniversary of the consummation of an initial
Business Transaction;
 
WHEREAS, Subscribers wish to purchase the Warrants and the Company wishes to
accept such subscriptions.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows
 
1. Agreement to Subscribe
 
1.1. Purchase and Issuance of the Warrants. Upon the terms and subject to the
conditions of this Agreement, the Subscribers hereby agree to purchase from the
Company, and the Company hereby agrees to sell to the Subscribers, on the
Closing Date, the Warrants for an aggregate purchase price of $1,850,000 (the
“Purchase Price”) in such amount as indicated on the signature pages hereto.
 
1.2. Delivery of the Purchase Price. Upon execution of this Agreement, the
Subscribers are hereby bound to fulfill their obligations hereunder and hereby
irrevocably commit to deliver into a trust account at a financial institution to
be chosen by the Company, maintained by Continental Stock Transfer & Trust
Company, acting as Trustee on the date of Closing (as hereinafter defined), the
Purchase Price in immediately available funds by certified bank check, wire
transfer or such other form of payment as shall be acceptable to the Trustee, in
its sole and absolute discretion, at the Closing.
 

--------------------------------------------------------------------------------


 
1.3. Closing. The closing (the “Closing”) of the Offering, shall take place at
the offices of the Company, on or prior to the closing date of the Company’s
initial public offering (“IPO”) of 5,000,000 units of Common Stock and Warrants
(the “Closing Date”).


2. Representations and Warranties of the Subscribers
 
Each Subscriber represents and warrants to the Company solely as to such
Subscriber that:
 
2.1. No Government Recommendation or Approval. Subscriber understands that no
United States federal or state agency has passed upon or made any recommendation
or endorsement of the Company or the Offering of the Warrants or the Common
Stock underlying the Warrants (the “Warrant Shares” and, collectively with the
Warrants, the “Securities”).
 
2.2. Regulation D Offering. Subscriber represents that it is an “accredited
investor” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”) and acknowledges the
sale contemplated hereby is being made in reliance on a private placement
exemption to “Accredited Investors” within the meaning of Section 501(a) of
Regulation D under the Securities Act or similar exemptions under state law.
 
2.3. Intent. Subscriber is purchasing the Warrants solely for investment
purposes, for its own account and not for the account or benefit of any U.S.
Person, and not with a view towards the distribution thereof and Subscriber has
no present arrangement to sell the Securities to or through any person or
entity. Subscriber shall not engage in hedging transactions with regard to the
Warrants and the underlying securities unless in compliance with the Securities
Act.
 
2.4. Restrictions on Transfer. Subscriber acknowledges and understands the
Warrants are being offered in a transaction not involving a public offering in
the United States within the meaning of the Securities Act. The Securities have
not been registered under the Securities Act, and, if in the future Subscriber
decides to offer, resell, pledge or otherwise transfer the Securities, such
Securities may be offered, resold, pledged or otherwise transferred only
(A) pursuant to an effective registration statement filed under the Securities
Act, (B) pursuant to an exemption from registration under Rule 144 promulgated
under the Securities Act, if available, or (C) pursuant to any other available
exemption from the registration requirements of the Securities Act, and in each
case in accordance with any applicable securities laws of any state or any other
jurisdiction. Subscriber agrees that if any transfer of its Securities or any
interest therein is proposed to be made, as a condition precedent to any such
transfer, Subscriber may be required to deliver to the Company an opinion of
counsel satisfactory to the Company. Absent registration or another available
exemption from registration, Subscriber agrees it will not resell the
Securities. Subscriber further acknowledges that because the Company is a shell
company Rule 144 may not be available to Subscriber for the resale of the
Securities until the one year anniversary following consummation of the initial
Business Transaction of the Company, despite technical compliance with the
requirements of Rule 144 and the release or waiver of any contractual transfer
restrictions.
 
2

--------------------------------------------------------------------------------


 
2.5. Sophisticated Investor.
 
(i) Subscriber is sophisticated in financial matters and is able to evaluate the
risks and benefits of the investment in the Securities.
 
(ii) Subscriber is aware that an investment in the Warrants is highly
speculative and subject to substantial risks because, among other things, none
of the Securities have been registered under the Securities Act and therefore
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available. Subscriber is able to bear the
economic risk of its investment in the Securities for an indefinite period of
time.
 
2.6. Independent Investigation. Subscriber, in making the decision to purchase
the Warrants, has relied upon an independent investigation of the Company and
has not relied upon any information or representations made by any third parties
or upon any oral or written representations or assurances from the Company, its
officers, directors or employees or any other representatives or agents of the
Company, other than as set forth in this Agreement. Subscriber is familiar with
the business, operations and financial condition of the Company and has had an
opportunity to ask questions of, and receive answers from the Company’s officers
and directors concerning the Company and the terms and conditions of the
offering of the Warrants and has had full access to such other information
concerning the Company as Subscriber has requested.  Subscriber confirms that
all documents that it has requested have been made available and that Subscriber
has been supplied with all of the additional information concerning this
investment which it has requested.
 
2.7 Organization and Authority. Subscriber is an entity duly organized, validly
existing and in good standing under the laws of its state of incorporation or
organization and possesses all requisite power and authority necessary to carry
out the transactions contemplated by this Agreement.
 
2.8. Authority. This Agreement has been validly authorized, executed and
delivered by Subscriber and is a valid and binding agreement enforceable in
accordance with its terms, subject to the general principles of equity and to
bankruptcy or other laws affecting the enforcement of creditors’ rights
generally.
 
2.9. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Subscriber of the transactions contemplated hereby do
not violate, conflict with or constitute a default under (i) the Subscriber’s
origination documents, (ii) any agreement, indenture or instrument to which the
Subscriber is a party or (iii) any law, statute, rule or regulation to which
Subscriber is subject, or any agreement, order, judgment or decree to which
Subscriber is subject.
 
2.10. No Legal Advice from Company. Subscriber acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Subscriber’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Subscriber is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.
 
3

--------------------------------------------------------------------------------


 
2.11. Reliance on Representations and Warranties. Subscriber understands the
Warrants are being offered and sold to it in reliance on exemptions from the
registration requirements under the Securities Act, and analogous provisions in
the laws and regulations of various states, and that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Subscriber set forth in this Agreement in
order to determine the applicability of such provisions.
 
2.12. No Advertisements. Subscriber is not subscribing for the Warrants as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine, or similar media or
broadcast over television or radio, or presented at any seminar or meeting.
 
2.13. Legend. Subscriber acknowledges and agrees the certificates evidencing the
Warrants and the Warrant Shares shall bear a restrictive legend (the “Legend”),
in form and substance as set forth in Section 4 hereof, prohibiting the offer,
sale, pledge or transfer of the securities, except (i) pursuant to an effective
registration statement covering these securities under the Securities Act or
(ii) pursuant to any other exemptions from the registration requirements under
the Securities Act and such laws which, in the opinion of counsel for this
Company, is available.
 
3. Representations and Warranties of the Company
 
The Company represents and warrants to the Subscribers that:
 
3.1. Valid Issuance of Capital Stock. The total number of shares of all classes
of capital stock which the Company has authority to issue is 100,000,000 shares
of Common Stock and 1,000,000 shares of Preferred Stock. As of the date hereof,
the Company has 638,889 shares of Common Stock (of which 83,333 shares are
subject to forfeiture as described in the registration statement related to the
Company’s IPO) and no shares of Preferred Stock issued and outstanding. All of
the issued shares of capital stock of the Company have been duly authorized,
validly issued, and are fully paid and non-assessable.
 
3.2 Title to Warrants. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the Warrant Agreement, as the case may be, each of the
Warrants and the shares of Common Stock issued upon exercise of the Warrants
will be duly and validly issued, fully paid and non-assessable. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, as the case may be, Subscriber will have or receive good title to the
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) transfer restrictions hereunder and under the other agreements
contemplated hereby and (ii) transfer restrictions under federal and state
securities laws.
 
3.2. Organization and Qualification. The Company is a corporation duly
incorporated and existing in good standing under the laws of the state of
Delaware and has the requisite corporate power to own its properties and assets
and to carry on its business as now being conducted.
 
4

--------------------------------------------------------------------------------


 
3.3. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Warrants and the underlying securities in accordance
with the terms hereof, (ii) the execution, delivery and performance of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary corporate action,
and no further consent or authorization of the Company or its Board of Directors
or stockholders is required, and (iii) this Agreement constitutes valid and
binding obligations of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, moratorium, reorganization, or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by equitable principles of general application and except
as enforcement of rights to indemnity and contribution may be limited by federal
and state securities laws or principles of public policy.
 
3.4. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s Certificate of Incorporation or
Bylaws, (ii) conflict with, or constitute a default under any agreement,
indenture or instrument to which the Company is a party or (iii) any law
statute, rule or regulation to which the Company is subject or any agreement,
order, judgment or decree to which the Company is subject. Other than any
Securities Exchange Commission (“SEC”) or state securities filings which may be
required to be made by the Company subsequent to the Closing, and any
registration statement which may be filed pursuant thereto, the Company is not
required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or self-regulatory entity in order for it to
perform any of its obligations under this Agreement or issue the Warrants or the
Common Stock issuable upon exercise thereof in accordance with the terms hereof.
 
4. Legends
 
4.1. Legend. The Company will issue the Warrants, and when issued, the Warrant
Shares, purchased by each Subscriber in its respective name. The Securities will
bear the following Legend and appropriate “stop transfer” instructions:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
NEITHER THE SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR SUCH LAWS OR AN EXEMPTION
FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS WHICH, IN THE OPINION
OF COUNSEL FOR THIS CORPORATION, IS AVAILABLE.”
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS AND
CONDITIONS CONTAINED IN A SECURITIES ESCROW AGREEMENT (THE “AGREEMENT”) AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING THE TERM
OF THE ESCROW PERIOD (AS DEFINED IN THE AGREEMENT).”
 
5

--------------------------------------------------------------------------------


 
4.2. Subscribers’ Compliance. Nothing in this Section 4 shall affect in any way
each Subscriber’s obligations and agreements to comply with all applicable
securities laws upon resale of the Securities.
 
4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or
(ii) pursuant to an available exemption from the registration requirements of
the Securities Act.
 
4.4 Registration Rights.  Subscribers will be entitled to certain registration
rights which will be governed by a registration rights agreement (“Registration
Rights Agreement”) to be entered into with the Company on or prior to the
closing of the IPO.
 
5. Escrow. Upon consummation of the IPO, the holders of the Warrants shall enter
into a securities escrow agreement (the “Escrow Agreement”) with Continental
Stock Transfer & Trust Company, whereby the Warrants shall be held in escrow
until one day following consummation of a Business Transaction (as defined
therein) subject to certain restrictions as set forth in the Escrow Agreement.
 
6. Securities Laws Restrictions.  In addition to the restrictions contained in
the Escrow Agreement, each Subscriber agrees not to sell, transfer, pledge,
hypothecate or otherwise dispose of all or any part of the Securities unless,
prior thereto (a) a registration statement on the appropriate form under the
Securities Act and applicable state securities laws with respect to the
Securities proposed to be transferred shall then be effective or (b) the Company
shall have received an opinion from counsel reasonably satisfactory to the
Company, that such registration is not required because such transaction
complies with the Securities Act and the rules promulgated by the SEC thereunder
and with all applicable state securities laws.
 
7. Waiver of Liquidation Distributions. In connection with the Securities
purchased pursuant to this Agreement, and with respect to any Common Stock
purchased by Sponsor prior to the private placement, Sponsor hereby waives any
and all right, title, interest or claim of any kind in or to any distributions
of the trust account, whether in connection with (i) the exercise of redemption
rights if the Company consummates a Business Transaction or (ii) upon the
Company’s redemption of shares of Common Stock sold in the Company’s IPO upon
the Company’s failure to timely complete a Business Transaction. For purposes of
clarity, in the event Sponsor purchases shares of Common Stock in the IPO or in
the aftermarket, any additional shares so purchased shall be eligible to receive
the redemption value of such shares of Common Stock upon the same terms offered
to all other purchasers of Common Stock in the IPO. In no event will a Sponsor
have the right to exercise any Warrants prior to the later of: (i) one year from
the date of the prospectus relating to the Company’s IPO and (ii) 30 days
following the consummation of a Business Transaction.
 
8. Forfeiture of Warrants.
 
8.1. Failure to Consummate Business Transaction. The Warrants shall be forfeited
to the Company upon the dissolution of the Company in the event that the Company
does not consummate a Business Transaction within 15 months from the
consummation of the IPO.
 
6

--------------------------------------------------------------------------------


 
8.2. Termination of Rights as holder; Escrow. If the Warrants are forfeited in
accordance with this Section 8, then after such time the Subscribers (or
successor in interest), shall no longer have any rights as a holder of such
Warrants, and the Company shall take such action as is appropriate to cancel
such Warrants. To effectuate the foregoing, all certificates representing the
Warrants shall be held in escrow as provided in Section 5 hereof. In addition,
each Subscriber hereby irrevocably grants the Company a limited power of
attorney for the purpose of effectuating the foregoing and agrees to take any
and all measures reasonably requested by the Company necessary to effect the
foregoing.
 
9. Rescission Right Waiver and Indemnification.
 
9.1. Each Subscriber understands and acknowledges an exemption from the
registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Warrants. In this regard, if the IPO were
deemed to be a general solicitation with respect to the Warrants, the offer and
sale of such Warrants may not be exempt from registration and, if not, the each
Subscriber may have a right to rescind its purchase of the Warrants. In order to
facilitate the completion of the Offering and in order to protect the Company,
its stockholders and the trust account from claims that may adversely affect the
Company or the interests of its stockholders, each Subscriber hereby agrees to
waive, to the maximum extent permitted by applicable law, any claims, right to
sue or rights in law or arbitration, as the case may be, to seek rescission of
its purchase of the Warrants. Each Subscriber acknowledges and agrees this
waiver is being made in order to induce the Company to sell the Warrants to such
Subscriber. Each Subscriber agrees the foregoing waiver of rescission rights
shall apply to any and all known or unknown actions, causes of action, suits,
claims or proceedings (collectively, “Claims”) and related losses, costs,
penalties, fees, liabilities and damages, whether compensatory, consequential or
exemplary, and expenses in connection therewith, including reasonable attorneys’
and expert witness fees and disbursements and all other expenses reasonably
incurred in investigating, preparing or defending against any Claims, whether
pending or threatened, in connection with any present or future actual or
asserted right to rescind the purchase of the Warrants hereunder or relating to
the purchase of the Warrants and the transactions contemplated hereby.
 
9.2.  Each Subscriber agrees not to seek recourse against the trust account for
any reason whatsoever in connection with its purchase of the Warrants or any
Claim that may arise now or in the future.
 
9.3.  Sponsor acknowledges and agrees the stockholders of the Company and MJ are
and shall be third-party beneficiaries of the foregoing provisions of this
Agreement.
 
9.4.  Each Subscriber agrees that to the extent any waiver of rights under this
Section 9 is ineffective as a matter of law, each Subscriber has offered such
waiver for the benefit of the Company as an equitable right that shall survive
any statutory disqualification or bar that applies to a legal right. Each
Subscriber acknowledges the receipt and sufficiency of consideration received
from the Company hereunder in this regard.
 
7

--------------------------------------------------------------------------------


 
10. Terms of the Warrant
 
The Warrants are substantially identical to the warrants included in the units
offered in the IPO as set forth in the Warrant Agreement to be entered into with
Continental Stock Transfer and Trust Company on or prior to the closing of the
IPO, except: (i) they will be placed in escrow and not released before, except
in limited circumstances, until 30 days following the consummation of a Business
Transaction, (ii) they are being purchased pursuant to an exemption from the
registration requirements of the Securities Act and will become freely tradable
only after they are registered pursuant to the Registration Rights Agreement to
be signed on or before the date of this prospectus, and (iii) they will be
non-redeemable and be exercisable on a “cashless” basis and, with respect to any
Warrants held (A) by the Underwriters or (B) beneficially by Mark Klein, as a
result of being a member of the Sponsor, they will expire five years from the
effective date of the Company’s initial public offering (or earlier upon
redemption or liquidation), in each case so long as they are held by such
holders thereof (or any of their permitted transferees).  
 
11. Governing Law; Jurisdiction; Waiver of Jury Trial
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware for agreements made and to be wholly performed within such
state. The parties hereto hereby waive any right to a jury trial in connection
with any litigation pursuant to this Agreement and the transactions contemplated
hereby.
 
12. Assignment; Entire Agreement; Amendment
 
12.1. Assignment. Neither this Agreement nor any rights hereunder may be
assigned by any party to any other person other than by a Subscriber to a person
agreeing to be bound by the terms hereof.
 
12.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.
 
12.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.
 
12.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.
 
13. Notices; Indemnity
 
13.1 Notices. Unless otherwise provided herein, any notice or other
communication to a party hereunder shall be sufficiently given if in writing and
personally delivered or sent by facsimile or other electronic transmission with
copy sent in another manner herein provided or sent by courier (which for all
purposes of this Agreement shall include Federal Express or other recognized
overnight courier) or mailed to said party by certified mail, return receipt
requested, at its address provided for herein or such other address as either
may designate for itself in such notice to the other. Communications shall be
deemed to have been received when delivered personally, on the scheduled arrival
date when sent by next day or 2nd-day courier service, or if sent by facsimile
upon receipt of confirmation of transmittal or, if sent by mail, then three days
after deposit in the mail. If given by electronic transmission, such notice
shall be deemed to be delivered (a) if by electronic mail, when directed to an
electronic mail address at which the stockholder has consented to receive
notice; (b) if by a posting on an electronic network together with separate
notice to the stockholder of such specific posting, upon the later of (1) such
posting and (2) the giving of such separate notice; and (c) if by any other form
of electronic transmission, when directed to the stockholder.
 
8

--------------------------------------------------------------------------------


 
13.2 Indemnification. Each of Sponsor and the Company agree to indemnify the
Underwriters and the Sponsor, Company and the Underwriters agree to indemnify
each other against any loss, cost or damages (including reasonable attorney’s
fees and expenses) incurred as a result of such party’s breach of any
representation, warranty, covenant or agreement in this Agreement.
 
14. Counterparts
 
This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
15. Survival; Severability
 
15.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing.
 
15.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
 
16. Headings.
 
The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
[remainder of page intentionally left blank]
 
9

--------------------------------------------------------------------------------


 
This subscription is accepted by the Company on the 19th day of May, 2010.



 
57TH STREET GENERAL ACQUISITION CORP.
       
By:  
/s/ Mark D. Klein
   
Name: Mark D. Klein
   
Title: Chief Executive Officer
       
57TH STREET GAC HOLDINGS LLC
       
By:  
/s/ Mark D. Klein
   
Name: Mark D. Klein
   
Title:  Managing Member
   
No. of Warrants: 3,500,000
       
UNDERWRITER WARRANTHOLDERS:
       
MORGAN JOSEPH & CO. INC.
       
By:
/s/ Tina Pappas
   
Name: Tina Pappas
   
Title: Managing Member
         
No. of Warrants:  85,000
       
LADENBURG THALMANN & CO. INC.
       
By:
/s/ Richard Matty
   
Name: Richard Matty
   
Title: Syndicate Manager
         
No. of Warrants:  85,000
       
I-BANKERS SECURITIES, INC.
       
By:
/s/ Shelly Gluck
   
Name: Shelly Gluck
   
Title: President
         
No. of Warrants:  10,000

 
10

--------------------------------------------------------------------------------


 

 
RODMAN & RENSHAW, LLC
       
By:  
/s/ Gregory Dow
   
Name: Gregory Dow
   
Title: General Counsel
         
No. of Warrants:  10,000
       
MAXIM GROUP LLC
       
By:
/s/ Paul LaRosa
   
Name: Paul LaRosa
   
Title:  Senior Managing Director
         
No. of Warrants: 10,000

 
11

--------------------------------------------------------------------------------

